       Case 2:19-cv-05876-DLR Document 22 Filed 09/17/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Nathaniel Scott Mason,                           No. CV-19-05876-PHX-DLR
10                     Plaintiff,                     ORDER
11   v.
12   Federal Protective Service,
13                     Defendant.
14
15
16          The Court has reviewed the parties’ Notice of Settle and Stipulation to Dismiss.
17   (Doc. 21.) For good cause shown,
18          IT IS ORDERED dismissing this case with prejudice, each party to bear its own
19   costs and fees.
20          Dated this 16th day of September, 2020.
21
22
23
24
                                                 Douglas L. Rayes
25                                               United States District Judge
26
27
28
